NO. 07-04-0459-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL A

                                   DECEMBER 28, 2004

                           ______________________________

                            DELBERT MCCLOY, APPELLANT

                                              V.

                BOB DAVIS, INDIVIDUALLY AND AS HANSFORD
           COUNTY JUSTICE OF THE PEACE, AND HANSFORD COUNTY
            SHERIFF R. L. MCFARLIN, A GOVERNMENTAL EMPLOYEE
                 OF HANSFORD COUNTY, TEXAS, APPELLEES
                    _________________________________

            FROM THE 84TH DISTRICT COURT OF HANSFORD COUNTY;

                  NO. 4514; HONORABLE STEVEN EMMERT, JUDGE
                        _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                                MEMORANDUM OPINION


       On September 13, 2004, the clerk of this court received a copy of a Notice of Appeal

filed on behalf of appellant Delbert McCloy. By letter dated October 20, 2004, the clerk

advised counsel for appellant that a reporter’s record had not been received, see TEX . R.

APP . P. 34.6(h), 35.3(b). By letter dated November 5, 2004, counsel for appellant was

likewise advised that failure to file a written status report regarding payment for the clerk’s

and reporter’s record may result in dismissal of the appeal. See TEX . R. APP . P. 42.3(c).
       By letter dated December 1, 2004, the clerk advised counsel for appellant that a

written status report regarding payment for the clerk’s and reporter’s record was due, and

that unless the written status report was received on or before December 10, 2004, the

appeal would be subject to dismissal.


       This Court has not received a written status report confirming that the clerk’s and

reporter’s records have been paid for or that satisfactory arrangements have been made

for payment for these records. Accordingly, this appeal is dismissed. TEX . R. APP . P. 42.3.




                                                   Phil Johnson
                                                   Chief Justice




                                             -2-